       Case 21-31246 Document 2 Filed in TXSB on 04/12/21 Page 1 of 8




     IN THE UNITED STATES BANKRUPTCY COURT FOR
           THE SOUTHERN DISTRICT OF TEXAS
                  HOUSTON DIVISION

IN RE:                             §    CHAPTER 11
                                   §
APEG MAXEY, LP                     §
                                   §
           Debtor                  §    CASE NO.: 21-31246


SPECIALTY CREDIT                   §
HOLDINGS, LLC                      §
       Plaintiff,                  §    ADVERSARY NO: ____________
                                   §
V.                                 §
                                   §
APEG MAXEY GP, LLC                 §
PATRICK DUKE                       §
PAUL HAARMAN                       §
                                   §
           Defendants              §


                        NOTICE OF REMOVAL


TO THE HONORABLE JUDGE OF SAID COURT:
     Comes now Apeg Maxey GP, LLC, Patrick Duke and Paul Haarman

(collectively the “Other Defendants”) in the above-entitled matter, which

files this Notice of Removal of a state court action styled Specialty Credit

Holdings, LLC v. Apeg Maxey GP, LLC, Patrick Duke and Paul Haarman,

Cause No. 2021-13847, pending in the 269th Judicial District Court of
       Case 21-31246 Document 2 Filed in TXSB on 04/12/21 Page 2 of 8




Harris County, Texas (“State Court Action” or “Removed Case”) to the

United States Bankruptcy Court for the Southern District of Texas,

Houston Division.

     Pursuant to 28 U.S.C. §1452(a) and Fed. R. Bankr. P. 9027, the

Other Defendants file this Notice of Removal (“Removal”) in the United

States Bankruptcy Court for the Southern District of Texas, as the State

Court Action is pending in this District. This removal is timely under

Fed. R. Bankr. P. 9027(a)(2). The Other Defendants consent to removal

and consent to the entry of final orders and judgment by the U.S.

Bankruptcy Court.

     Jurisdiction of this case arises under 28 U.S.C. §1334 and §1452(a).

The Removed Case is a civil action other than a proceeding before the

Tax Court or a civil action by a governmental unit to enforce such

governmental unit’s police or regulatory power. As grounds for this

Removal, the Other Defendants respectfully submit the following:

                                 VENUE
     Venue is proper in this District under 28 U.S.C. § 1441(a) because

the state court where the suit was filed is located in this District.
       Case 21-31246 Document 2 Filed in TXSB on 04/12/21 Page 3 of 8




                         BANKRUPTCY CASE

     The Debtor filed a voluntary Chapter 11 Petition on April 12, 2021.

A copy of the Notice of Chapter 11 Case filing Petition was sent to counsel

for the Other Defendants by Debtors’ counsel on April 12, 2021 at 11:56

a.m. via email.

     On April 12, 2021, this notice was served on Plaintiff’s counsel. The

undersigned counsel for the Other Defendants in the State Court Action

has experience before the Bankruptcy Court in this District.

     Movants are Patrick Duke, Apeg Maxey GP, LLC and Paul

Haarman, the “Other Defendants” named in the suit identified in Section

I of this motion. Plaintiff alleges that the Movants are jointly liable

under the loan documents with Apeg Maxey, LP.

         RELATION OF THE REMOVED ACTION TO THE
                   BANKRUPTCY CASE

     Debtor is the borrower of money from Plaintiff Specialty Credit

Holdings, LLC. Movants are Personal Guarantors of Debtor’s loan from

Plaintiff, but the Guarantors’’ obligation only “springs” into existence

upon certain terms and conditions – terms and conditions that Movants

either deny have been triggered, or in the alternative, Plaintiff, by its own

actions, caused any default that they allege occurred. The State Court
       Case 21-31246 Document 2 Filed in TXSB on 04/12/21 Page 4 of 8




action to enforce the personal guarantees is expressly, factually and

legally tied to the Debtor’s Chapter 11 filing as any sale of assets from

the Debtor’s estate will reduce the Movants liability, if any.

Determination of the respective liabilities, rights and remedies of the

Debtor and the Other Defendants is a crucial component of the Removed

Action and of the Adversarial matter. All such claims and causes of

actions in the State Court Action have a clear and direct impact on

interests and property of the Debtor’s estate.

     This Notice of Removal is timely as it is filed less than ninety (90)

days after the order for relief in the Title 11 case. As mentioned above,

the State Court Action was pending when the Title 11 case was

commenced. Removal of each claim and cause of action of the Civil Action

to the Bankruptcy Court is authorized by 28 U.S.C. §§ 1452, and 1334.

                   BANKRUPTCY JURISDICTION


     Removal is proper pursuant to this Court's bankruptcy jurisdiction,

as authorized by 28 U.S.C. § 1334(b), which provides that federal district

courts have "original jurisdiction of all civil proceedings ... arising in or

related to cases under Title 11." Cases subject to such jurisdiction are

removable under the authority of 28 U.S.C. § 1452, which states that "[a]
           Case 21-31246 Document 2 Filed in TXSB on 04/12/21 Page 5 of 8




party may remove any claim or cause of action ... to the district court for

the district where such civil action is pending, if such district court has

jurisdiction of such claim or cause of action under section 1334 of this

title.”           The State Court Action "arises in" and/or "relates to" the

Bankruptcy Case as the State Court Action is inextricably linked to the

bankruptcy because it could result in findings or rulings that affects the

Debtor’s portion of liability, if any, to Plaintiff and Cross-Claimants.

which are critical to the administration of the Debtor’s estate.

          Failure to remove this case to this Court’s jurisdiction would result

in harm to all parties, specifically the Other Defendants and Cross-

Claimants. The outcome of litigating this action would affect the

bankruptcy case in that Debtor could accrue additional financial harm,

Cross-Claimants stand to lose more money the longer they must wait to

foreclose on the Property, subject to this suit. For these reasons, removal

is proper.

          In the Fifth Circuit, if an action could "conceivably have any effect

on the estate being administered in bankruptcy, the Bankruptcy Court

has "related to" jurisdiction over the action." Wood v. Wood (In re Wood),

825 F.2d 90, 93 (5th Cir. 1987). In the present case, the State Court
       Case 21-31246 Document 2 Filed in TXSB on 04/12/21 Page 6 of 8




Action deals directly with one of the Debtor’s largest assets and/or

liabilities, therefore, it is appropriate for this Court to exercise “related

to” jurisdiction.

      Further, this is a “core proceeding” as a determination of the extent

of the Other Defendants’ liability wholly requires adjudication of the

Debtor’s pending bankruptcy case.

      A copy of the Notice of Removal will be filed in the State Court

Action without the exhibits. A copy of the docket sheet for the State Court

Case is attached pursuant to Bankruptcy Local Rule 9027 as Exhibit A.

Copies of the pleadings that have been filed in the State Court Action are

attached pursuant to Bankruptcy Local Rule 9027 as Exhibit B.

                             RESERVATION

      No admission of fact, law or liability is intended by this Notice of

Removal, and all defenses, motions, counterclaims, and pleas are

expressly reserved.

      NOW THEREFORE, all parties are hereby notified to proceed no

further in the State Court Action styled as Specialty Credit Holdings,

LLC v. Apeg Maxey GP, et al.; Cause No. 2021-13847, pending in the

269th Judicial District Court of Harris County, Texas and the Other
      Case 21-31246 Document 2 Filed in TXSB on 04/12/21 Page 7 of 8




Defendants request any other relief the Court deems just and equitable.

                                       Respectfully submitted,


                                       THE KRAUS LAW FIRM




                                       SBOT# 24058234
                                       Federal Bar. No. 895467
                                       19500 State Hwy 247, Ste. 350
                                       Houston, Texas 77070
                                       281-781-8677 Telephone
                                       281-840-5611 Facsimile
                                       jdk@krausattorneys.com
                                       ATTORNEY FOR APEG
                                       MAXEY GP, LLC, PAUL
                                       HAARMAN AND PATRICK
                                       DUKE
       Case 21-31246 Document 2 Filed in TXSB on 04/12/21 Page 8 of 8




                     CERTIFICATE OF SERVICE


     I do hereby certify compliance with Tex. R. Civ. P. 21. A true and

correct copy of the foregoing document has been served on all counsel, by

electronic transmission to the electronic mail address on file with the

electronic filing manager. Tex. R. Civ. P. 21a(1). If a party has not

designated an electronic mail address with the electronic filing manager

and was served by electronic mail, then the party was served a true and

correct copy of the foregoing instrument by electronic-mail as required by

Texas Rules of Civil Procedure 21a(1) and (2). Service was made on all

parties, as provided, on this 12th day of April 2021.
